Citation Nr: 1813039	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-59 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lung condition, to include Chronic Obstructive Pulmonary Disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1960 to May 1964. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota (Agency of Original Jurisdiction (AOJ)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a lung condition, to include COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration.

The Veteran contends that during service, he worked in a sanitation landfill for three and a half years, and he believes that his lung condition is related to the inhalation of toxic fumes he was subjected to. He states that he was not provided with any respiratory equipment for protection, and that he had no respiratory problems prior to service. See October 2015 Correspondence. He cites to a particular occurrence whereby he claims the Air Force accidentally used jet fuel to heat the trailer houses and he breathed it in. See October 2015 VA 21-4138 Statement in Support of Claim. 

VA has not provided the Veteran with an in-person examination for his COPD. Instead, VA requested a medical opinion based on a review of the Veteran's claims file in January 2016. The staff physician opined that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service event, and that his lung condition was most likely a result of his "significant [up to 4 packs per day] smoking history." See January 2016 C&P Examination. However, the examiner noted that he could not quantitate or speculate as to the Veteran's "kind/quantity of exposure from working at the garbage dump without resort to mere speculation." Id. The Board takes note that the Veteran has identified at least some of the materials that may have been burned at the landfill while he was in service. See December 2015 Correspondence. However, the Board further notes that interviewing the Veteran during an in-person examination for his COPD would likely have produced the information the examiner needed to be able to provide an opinion, thus eliminating the need to rely on mere speculation for this information. The Board will therefore remand to provide the Veteran an opportunity to have an in-person examination. 

Additionally, with the information garnered from the examination, the Board seeks a nexus opinion regarding the probability that inhalation of these toxins and fumes burned at the landfill caused his lung condition. The Board notes that the Veteran's service treatment records reflect that he suffered from chronic bronchitis and other respiratory issues during and post-service. See February 2004 STR - Medical. It is therefore requested that in addition to a nexus opinion, that the examiner opine as to the probability that these respiratory symptoms the Veteran experienced during service were an early manifestation of his current lung condition. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his lung condition. The claims file must be made available to and be reviewed by the examiner. 

The examiner should specifically indicate whether the Veteran has a lung condition, to include COPD, and whether such disability is the result of an in-service event, to include the Veteran's exposure to toxins as a result of his military occupational specialty. The examiner should specifically ask the Veteran to identify, to the best of his abilities, what toxins he was exposed to during service, as well as the quantities. 

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any respiratory condition, to include COPD, is related to the Veteran's military service. In so doing, the examiner is requested to explain whether there is any medical reason to accept or reject the Veteran's belief that his in-service exposure to toxins and frequent respiratory problems, to include chronic bronchitis, represented the onset of COPD. The examiner is also requested to provide an opinion as to whether it is at least as likely as not that being exposed to such toxins would result in COPD. 

2. Thereafter, readjudicate the claim. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


